REASONS FOR ALLOWANCE
It is noted by the examiner, and stated here for the record of prosecution, that the aspect of the instant invention determined to be novel and patentably distinct from the prior art is the second control unit being configured to close the valve at a beginning of the one cycle and open the valve when the first pump and the second pump stop, and the first control unit being configured to apply a first drive voltage to the upstream side pump and a second drive voltage to the downstream side pump, wherein a length of time from the beginning of the one cycle of the drive control cycle to a time at which the first drive voltage reaches a first normal operation drive voltage is longer than a length of time from the beginning of the one cycle to a time at which the second drive voltage reaches a second normal operation drive voltage. These limitations, in combination with a first pump including a first hole and a second hole, the first pump being operable to move fluid between the first hole and the second hole, a second pump including a third hole and a fourth hole, the second pump being operable to move fluid between the third hole and the fourth hole, a container; a first communicating path communicating with the second hole and the third hole; a second communicating path communicating with the fourth hole and the container, a valve installed in the second communicating path, the valve being operable between an open state that opens the second communicating path to outside and a closed state that closes the second communicating path from the outside, and a first control unit being configured to control driving of the first pump and the second pump to perform a drive control cycle that repeatedly starts and stops operation of the first pump and the second pump, make the claim read over the prior art. The sum of these limitations is not disclosed by the prior art and it would not be obvious to combine references in an effort to meet all of the claimed elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476. The examiner can normally be reached 9am - 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 5712727118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



PJB
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746